


EXHIBIT 10.4


THIRD AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of May
31, 2012, by and between RENTRAK CORPORATION, an Oregon corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 1, 2008, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 4.11 is hereby deleted in its entirety, and the following
substituted therefor:


"SECTION  4.11. LIQUIDITY RESERVE. Maintain reserves of Unencumbered Liquid
Assets with Bank and/or an affiliate of Bank with an aggregate fair market value
not at any time less than three (3) times the amount of any and all cumulative
quarterly losses, in no event shall the liquidity reserve be less than Ten
Million Dollars ($10,000,000.00), as determined by Bank following receipt of the
financial statements required hereunder. As used herein, “Unencumbered Liquid
Assets” shall mean cash, cash equivalents and/or publicly traded/quoted
marketable securities acceptable to Bank in its sole discretion, free of any
lien or other encumbrance other than a lien in favor of Bank (provided that any
liquid assets subject to a lien in favor of Bank may only be included to the
extent that such assets are not necessary, on any date of determination, to meet
any minimum collateral value requirement of the obligations secured thereby).
Retirement account assets held in a fiduciary capacity by Borrower shall not
qualify as Unencumbered Liquid Assets."
    
2.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


3.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


 
RENTRAK CORPORATION
 
 
WELLS FARGO BANK,
 
 
 
 
  NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ David I Chemerow
 
By:
/s/ Victoria K. Dunn
 
David I. Chemerow, CFO, COO, and Secretary
 
 
Victoria K. Dunn, Relationship Manager



